Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below in excerpts from independent claims 1 and 6.

(From claim 1): “a second guide which is formed on one side portion of a rim of the PCV outlet and blocks direct contact between a part of the fresh air passing through the first guide and the PCV gas discharged from the PCV outlet”

(From claim 6): “wherein a liquid discharge groove which obliquely connects an inner circumferential surface of the PCV outlet with the inner circumferential surface of the inlet tube is formed below the PCV outlet”

PCV to intake pipe connections are very well known in the art, to include those shaped to mitigate ice formation; for example, see Miyaji (US Pub No 2010/0269804) and the Non-Final Rejection of 3 November 2021.
However, the independent claims comprise sufficient structural detail as to the connection (especially related to the “second guide” and the “liquid discharge groove”) to set the instant application apart from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACOB M AMICK/Primary Examiner, Art Unit 3747